DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Australia on 08 March 2021. It is noted, however, that applicant has not filed a certified copy of the Australian application as required by 37 CFR 1.55.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 5-8, 15 and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rataj (US Patent Application Publication No. 2012/0163924 A1).

regarding claim 1,
5an elongate tube (11) having a leading end (12) and a trailing end (13);
an expander mechanism (15) located within the tube (11) towards or at the leading end (12) and configured to apply a radial expansion force to the tube (11) to secure the assembly to the rock strata;
an elongate tendon (19) extending longitudinally within the tube (11) and 10connected at or towards a first end to the expander mechanism (15) and at or towards a second end (22) to a loading mechanism (55 and 56, collectively) positioned at or towards the trailing end (22) of the tube (11); 
the loading mechanism (23, 55 and 56, collectively) projecting radially outward at the trailing end of the tube (11) so as to be capable of being braced against the rock strata at a region around 15an external end of the bore and having a main load element (23) connected with the tendon (19) at the second end (22) to brace against the trailing end of the tube (11) and by adjustment create tension in the tendon (19) to act on the expander mechanism (15) and provide the radial expansion force;
characterized in that:
20the loading mechanism further comprises a load absorber (25 or 51) to absorb load imposed on the loading mechanism (23, 55 and 56, collectively) by the rock strata and in response to deform or fail to transfer said load to said main load element (23);
regarding claim 5,

regarding claim 6,
	wherein the load absorber comprises a ring (25) fixed to the trailing end of the tube by fixings (welds) configured to fail in response to a predetermined load imposed on the loading mechanism (23, 55 and 56, collectively) by the rock strata (para. 0081);  
regarding claim 7,
10wherein the ring (25) is spaced axially from the main load element (23) by a gap region (Fig. 6);
regarding claim 8,
wherein the fixings comprise welding between an outer surface of the tube (11) and the ring (25);
regarding claim 15,
wherein the tube further includes a longitudinal extending primary slot (53); and
regarding claim 16,
wherein the load absorber (51) and the main load element (23) define a multi-stage load support arrangement for supporting load imposed on the loading mechanism (23, 55 and 56, collectively) by the rock strata.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims, the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 13 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rataj (US Patent Application Publication No. 2012/0163924 A1).
Regarding claim 13, Rataj ‘924 shows the tendon (19) as an elongate bar but fails to teach it as radially enlarge at or towards the second end.  It would have been an obvious modification for one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the prior art elongate bar such that it would have been radially enlarged at or towards the second end, since such a modification would have merely required a In re Rose, 105 USPQ 237 (CCPA 1955).  In this instance, the motivation would have been to enhance the strength of the second end of the elongate bar.
Regarding claim 14, Rataj ‘924, as modified above, discloses the second of the elongate bar including threads.

Allowable Subject Matter
Claims 2-4, 9-12, 17 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARA MAYO-PINNOCK whose telephone number is (571)272-6992.  The examiner can normally be reached on Monday through Friday 8:30AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Will can be reached on 571-272-6998.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/TARA MAYO-PINNOCK/Primary Examiner, Art Unit 3671                                                                                                                                                                                                        
/tmp/
09 March 2021